        Case 2:20-cv-00958-CKD Document 3 Filed 05/14/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN SHOLL, II.,                                   No. 2:20-cv-0958 CKD P
12                        Petitioner,
13            v.                                          ORDER
14    UNKNOWN,
15                        Respondent.
16

17          Petitioner, a state prisoner at Salinas Valley State Prison, has filed a request for an

18   extension of time to file an application for writ of habeas corpus. Nothing else has been filed.

19   The court assumes petitioner is requesting that the court either toll the applicable limitations

20   period found in 28 U.S.C. § 2244 or extend it which the court cannot do. The court cannot take

21   any action until an actual petition for writ of habeas corpus is filed, and petitioner must either pay

22   the required filing fee or file an application requesting leave to proceed in forma pauperis. See 28

23   U.S.C. §§ 1914(a), 1915(a).

24          Good cause appearing, IT IS HEREBY ORDERED that

25          1. Petitioner is granted thirty days to file a petition for writ of habeas corpus that complies

26   with the requirements of the Rules Governing Section 2254 Cases, the Federal Rules of Civil

27   Procedure, and the Local Rules of Practice. The petition must bear the docket number assigned

28   this case. Failure to file a petition within 30 days will result in this case being closed.
                                                         1
            Case 2:20-cv-00958-CKD Document 3 Filed 05/14/20 Page 2 of 2

 1             2. Petitioner shall also submit, within thirty days from the date of this order, the

 2   application to proceed in forma pauperis on the form provided by the Clerk of Court, or the filing

 3   fee in the amount of $5.00. Petitioner’s failure to do so will result in a recommendation that this

 4   matter be dismissed.

 5             3. The Clerk of the Court is directed to send petitioner the court’s form for filing a

 6   petition for writ of habeas corpus, and the application to proceed in forma pauperis by a prisoner.

 7   Dated: May 14, 2020
                                                         _____________________________________
 8
                                                         CAROLYN K. DELANEY
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12   1/mp
     shol0958.no petition
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
